﻿I extend to the President of the General Assembly at its
fifty-second session the sincere congratulations of the
delegation of the Republic of Guinea on his election. At the
same time, I have the pleasant duty to transmit to him the
warmest greetings of the people and Government of Guinea
and, in particular, of the President of the Republic, General
Lansana Conte.
Mr. Udovenko’s wealth of experience in multilateral
diplomacy, to which he has devoted a major part of his
life, together with his outstanding personal qualities,
ensures the success of our deliberations. As Vice-
President of the General Assembly at its fifty-second
session, and because of the long-standing and excellent
relations of friendship that link my country with his —
Ukraine — I assure him of the full cooperation of my
delegation.
Furthermore, I should like to express the deep
appreciation of my delegation for the effectiveness and
competence shown by his predecessor, His Excellency
Mr. Razali Ismail, in conducting the debates of the
General Assembly at its fifty-first session.
I should also like to congratulate the Secretary-
General, Mr. Kofi Annan, on the outstanding work he has
accomplished since the beginning of his term, and on the
submission on 14 July this year of his programme for
reform. I should like to assure him of the confidence and
support of the Republic of Guinea.
In addition, I wish to pay tribute to the former
Secretary-General, Mr. Boutros Boutros-Ghali, who
deserves credit for beginning consideration of the subject.
Some have wished to call this fifty-second session
the Assembly of reform, and we are in agreement. The
document (A/51/950) submitted for debate, “Renewing
The United Nations: A Programme for Reform”, has been
examined extremely carefully by my Government. We
must admit that the United Nations in its current form is
a long way from corresponding to the geopolitical
realities of today’s world. Since its creation 50 years ago,
and in particular since 1989, the world has changed
greatly. We cannot fail to change along with it.
It is true that results in the area of peacekeeping and
international security have been extremely positive. Many
major treaties and conventions have been concluded,
including the Comprehensive Nuclear-Test-Ban Treaty
and the Chemical Weapons Convention. The international
community has also made a firm and prompt commitment
to the Ottawa process on banning anti-personnel
landmines, a process in which the Republic of Guinea
took a particularly active part.
We should also welcome the implementation of
peacekeeping operations in many parts of the world and,
an extremely positive sign, an improvement in public
administration, increased democracy and the strengthening
17


of the ability of nations to promote human rights in the
interests of better governance.
But, in spite of this considerable progress, many
imbalances remain, major challenges are still before us and
the nascent globalization is not, as a spirit of international
solidarity would demand, benefiting developing countries,
which have tended to fall by the wayside on the road to
progress. Many countries are still labouring under the
burden of debt, which is crippling their economies and
thereby compromising their development efforts. In full
view of the international community, thinly disguised
protectionism prevents our products from gaining access to
buoyant markets. When, taking one year with another, some
of our products manage to overcome these barriers, they
often succumb to prices stemming from rules that are
sometimes fixed unilaterally or flouted with impunity. This
is compounded by the harmful effects of the decline in
official development assistance in spite of the Rio
commitments.
So-called small arms are proliferating on our borders
and are posing serious threats to the peace, security and
stability of many countries.
This short list does not nearly cover all the defects we
have to correct.
Courageous and consensual reform of the United
Nations could help us to do away with these ills, which are
compromising, through uncertainty, the future of many
nations represented here. We must reassure our peoples, not
just by drafting new standard-setting instruments that are
legally binding on us all, but, above all, by taking drastic
action, channelling our will and joint efforts to change the
situation on the ground.
The spirit of the Marshall Plan, which the United
Nations should espouse, should not die with the century
that saw its birth.
For all these reasons, the Republic of Guinea approves
the reform proposed by the Secretary-General. For all these
reasons it is also deeply involved in the debate that will
make it a reality. We will not go into all the positive
aspects here; we will simply confine ourselves to a few
points, especially those that directly affect developing
countries.
I begin with the economy, the new cornerstone of the
system after disarmament. Several economic measures go
in the right direction. We support the initiative to create a
United Nations Development Group, an Office of
Development Financing and a new system for multi-year
pledges for development cooperation thanks to savings on
administrative expenses, the first fruits of reform.
The same applies to strengthening the role of the
Economic and Social Council and promoting dialogue
with the technical ministries of our countries to give
impetus to macroeconomic policies. We also set great
store by the proclamation of the International Decade to
Eliminate Poverty and especially in concrete measures to
eradicate the evil of poverty.
The Republic of Guinea puts women and children at
the heart of its development, and welcomes the attention
given to the promotion of women and children.
In the same vein, Guinea supports the
implementation of the United Nations New Agenda for
the Development of Africa in the 1990s and the United
Nations System-wide Special Initiative on Africa.
My delegation supports other aspects which are
equally important for the restructuring under
consideration, especially the merger of institutions in the
Organization with similar activities, such as the creation
in Vienna of a single Office to combat transnational
crime, drug-trafficking and terrorism, evils we should all
fight against wherever they may rear their head, and the
amalgamation of the Centre for Human Rights with the
Office of the United Nations High Commissioner for
Human Rights.
The problem of the environment knows no
boundaries. If we are not careful, this may be the greatest
danger we face, since many perils are lurking,
smouldering beneath the surface of the anarchy in this
matter. It should be the sacred duty of the international
community to ensure the lasting health of our planet for
ourselves and for future generations. This is why we
welcome the organization of a special session on the
environment and development.
We have presented the proliferation of small arms as
a subject of concern to African countries. These weapons,
which unfortunately lend themselves to all types of
conflict, large or small, pose a real danger. We therefore
strongly support the idea of creating a Department for
Disarmament and Arms Regulation. If it is to be fully
effective, it should be given adequate resources and
genuine power to monitor the cross-border movement of
these weapons.
18


What is true of the Organization as a whole is even
more true of the Security Council. The times we live in
have made its reform essential. Nevertheless, when we deal
with this important and delicate issue, we should avoid
confrontation between regions and different groups and try
not to resort to useless polemics. On the one hand, we
should perhaps understand that we will not be able to do
everything at once, or else we will stymie the debate. Our
main goal should be significantly to change a status quo
which we all feel has had its day. On the other hand, if we
put ourselves in the shoes of those who are enjoying
permanent seats and the right of veto, we should recognize
that it is difficult, even human, but not impossible, to agree
to give up, without a fight, the considerable advantages won
after the war after a brave struggle.
But, once peace has been achieved, it would be
pointless if time were not able, after half a century, to heal
the wounds of defeat and cast out the memories of war.
Security Council reform must be one of the major proofs of
a reconciliation patiently achieved. This is only one aspect
of the issue.
If the desire to disarm is sincere and universally
shared by all members of the international community, as
decisive progress could lead us to hope is the case, then the
concept of power should no longer be measured by a
country’s mass destruction capabilities.
After the cold war, the end of the arms race and of the
confrontation of ideologies, the struggle — perhaps we
should say “competition” — is shifting to other arenas,
particularly the economic arena and ensuring people’s
happiness. In the process, many countries which not long
ago were considered small because of the size of their
economies are outstripping nations which have seen their
former glory fade.
The formidable progress in communications has
inexorably reduced distances and gulfs separating the levels
of knowledge and development in the different parts of the
world.
Together, let us square up to these new realities, with
justice and democracy as our point of reference but above
all, with a clear view of humanity united on the basis of a
fruitful and trusting partnership, ensuring progress and well-
being for all. And let us courageously decide now on what
is possible, even if it means postponing matters until the
year 2000, when we can put the finishing touches to what
we will not have done today.
In the debate this session, Africa, in its constant
quest for consensus, has modest ambitions. We would
consider two permanent seats in the Security Council,
with the same rights for all, pursuant to the resolutions of
the summit in Harare, as positive results. The delegation
of the Republic of Guinea will fight for this during what
it hopes will be a calm and constructive debate.
The United Nations is essential for today and
tomorrow. If it did not exist, we would have had to invent
it.
The United Nations, as a special and irreplaceable
place for 185 States to meet, work together and cooperate,
must lay down rules of law recognized universally by all
so that international relations can continue in a coherent,
equitable and efficient manner.
Structural reform, however perfect, cannot be fully
effective without adequate financing of the Organization’s
operations and, above all, of its activities.
Reform must necessarily be accompanied by
consistent funding. Without reducing this important aspect
of the question solely to the payment of the contributions
owed by many countries, the delegation of Guinea wishes
to state that its reaction to the statement by the President
of the country that is the largest contributor was a
positive one. Nevertheless, in keeping with the principle
that the rules that have hitherto governed the Organization
are still in effect, the payment of arrears by all Member
States must precede the opening of negotiations to work
out a new scale of assessments satisfactory to all.
While bearing in mind that our common destiny
should be the background to our statements before the
Assembly, I would like to point out that each region and
subregion comes to this rostrum with its own pressing
concerns.
The subregion of western Africa, to which my
country, the Republic of Guinea, belongs has been shaken
by two fratricidal conflicts in Liberia and in Sierra Leone.
In Liberia, the recent democratic and transparent
elections held on 19 July 1997 under the aegis of the
Economic Community of West African States
(ECOWAS), with the support of the Organization of
African Unity (OAU), the United Nations and such
friendly countries as the United States of America, the
Netherlands, Denmark and France, have been crowned
with success. We welcome the Ministerial Meeting of the
19


Special Conference on Liberia that is taking place today in
the Trusteeship Council Chamber, and we hope that it will
lead to the mobilization of substantial resources for the
rebuilding of that fraternal country. The consolidation of
peace and stability there is at stake.
The Republic of Guinea, faithful to its policy of peace
and good-neighbourliness, has worked unflaggingly for the
success of such efforts. For the record, it will be recalled
that this is the first time that an African subregional
organization, determined to shoulder its responsibilities, has
managed to initiate, lead and successfully carry out a
peacekeeping operation.
We would also like to salute here the support being
given by the international community to ECOWAS for the
restoration of constitutional legitimacy in Sierra Leone,
which was the victim of a coup d’état on 25 May 1997.
The consequences of the conflicts in Liberia, which
lasted for seven years, and in Sierra Leone, which has been
going on for six years, have weighed heavily on the
Republic of Guinea. These are two neighbouring countries
that share hundreds of kilometres of frontiers with Guinea.
We have had to take in hundreds of thousands of
refugees and displaced persons. The Republic of Guinea, a
country of 7 million inhabitants, has up to 650,000
refugees, or one tenth of its population. In taking in the
refugees it has had to pay a heavy price and make
enormous sacrifices. In the border areas the environment
and infrastructures have deteriorated under the demographic
pressure. Schools have been closed to serve as shelters for
refugees. We have also had to cope with many health
problems of all kinds.
Because of this exceptional situation the members of
ECOWAS, meeting at Conakry on 26 June 1997, launched
an appeal for emergency assistance for the Republic of
Guinea. That appeal is beginning to be heeded by many
countries and international organizations.Here we would
like to thank most warmly the People’s Republic of China,
the State of Kuwait, the United States of America, France,
Canada, Qatar, Italy and the Organization of African Unity,
which have already demonstrated their solidarity with us.
I would be remiss if, out of a desire to inform the
Assembly of the problems of western Africa, I failed to
give due attention to conflicts tearing other African
countries and other regions of the world asunder.
With regard to the Great Lakes region, my
delegation would encourage all initiatives to establish a
climate of peace and stability in that area.
Similarly, we would like to voice our concern at the
deterioration of the situation in the Congo. While urging
the parties to the conflict to observe the ceasefire and
persevere in their efforts at negotiation, we reaffirm our
support for the tireless efforts being made by all those of
goodwill to reach a settlement of that crisis.
Turning to Western Sahara, the Republic of Guinea
welcomes the appointment of a new Personal Envoy of
the Secretary-General for Western Sahara and hopes that
the personal input of that diplomat will foster the peaceful
implementation of the United Nations settlement plan.
Other parts of the world are also experiencing unrest
that threatens international peace and security. We shall
confine ourselves here to the situation in the Middle East.
The Republic of Guinea encourages the efforts being
made to find a just and lasting settlement in the Middle
East. Notwithstanding current difficulties, we must
persevere. Peace, a just and equitable peace between
Israel and its Arab neighbours, is essential. Peace will
remake that region in the interests of all its peoples and
turn it into a magnet for all the nations of the world. The
only way to achieve that is through negotiation.
In the prevention, management and resolution of
conflicts, Africa is increasingly shouldering its own
responsibilities. This new approach is in keeping with
current developments, and the international community
should encourage and support it.
The Republic of Guinea, which pursues a policy of
peace and economic development under the leadership of
a man of peace and tolerance, the President of the
Republic, Brigadier General Lansana Conté, will be
prepared, as in the past, to bear its share of responsibility
for solving African problems.
A dark cloud always has a silver lining.
It is comforting to note that life on the African
continent is not confined to crises and conflicts. The
struggle of African peoples to emerge from poverty has
made striking progress in recent years. The needs of
economic development have compelled all African
countries to adapt their State institutions and redirect their
policies to cope with the changes of the new era.
20


Today, there are many bilateral and multilateral
initiatives to help Africa get off the ground. Most of those
initiatives draw on the lessons of the past and, happily,
avoid the imposition of patterns or stereotypes; they take
into account the real needs of the African people, who are
increasingly involved in the choice of development plans
and programmes. Measures to convert, suspend or write off
debts are part of that process.
We face major challenges, whose diversity and
complexity concern us and call for urgent solutions
commensurate with the expectations and aspirations of our
peoples. The Republic of Guinea is confident that the
current session will produce decisions enabling our
Organization fully to carry out its noble mission as we
approach the third millennium.
I conclude on that note of hope and optimism.







